Exhibit 10.3

 

 

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Dated as of November 30, 2012

from

AMERICAN TIRE DISTRIBUTORS, INC.,

AM-PAC TIRE DIST. INC.,

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.,

TIRE WHOLESALERS, INC.,

FIRESTONE OF DENHAM SPRINGS, INC., d/b/a Consolidated Tire and Oil, and

ATD ACQUISITION CO. IV

to

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I. DEFINITIONS   

Section 1.1.

  Terms Defined in Credit Agreement      - 1 -  

Section 1.2.

  Terms Defined in UCC      - 1 -  

Section 1.3.

  Terms Generally      - 2 -  

Section 1.4.

  Definitions of Certain Terms Used Herein      - 2 -     ARTICLE II. GRANT OF
SECURITY INTEREST      ARTICLE III. REPRESENTATIONS AND WARRANTIES   

Section 3.1.

  Title, Perfection and Priority      - 8 -  

Section 3.2.

  Type and Jurisdiction of Organization, Organizational and Identification
Numbers      - 8 -   

Section 3.3.

  Principal Location      - 9 -  

Section 3.4.

  Collateral Locations      - 9 -  

Section 3.5.

  Bailees, Warehousemen, Etc      - 9 -  

Section 3.6.

  Exact Names      - 9 -  

Section 3.7.

  Letter-of-Credit Rights and Chattel Paper      - 9 -  

Section 3.8.

  Accounts and Chattel Paper.      - 9 -  

Section 3.9.

  Inventory      - 10 -  

Section 3.10.

  Intellectual Property      - 10 -  

Section 3.11.

  No Financing Statements or Security Agreements      - 10 -  

Section 3.12.

  Pledged Collateral.      - 10 -  

Section 3.13.

  Commercial Tort Claims      - 11 -  

Section 3.14.

  Perfection Certificate      - 11 -  

 

i



--------------------------------------------------------------------------------

  ARTICLE IV. COVENANTS   

Section 4.1.

  General.      - 11 -  

Section 4.2.

  Electronic Chattel Paper      - 12 -   

Section 4.3.

  Reserved      - 13 -   

Section 4.4.

  Delivery of Pledged Collateral      - 13 -   

Section 4.5.

  Uncertificated Pledged Collateral      - 13 -  

Section 4.6.

  Pledged Collateral.      - 13 -  

Section 4.7.

  Intellectual Property      - 14 -  

Section 4.8.

  Commercial Tort Claims      - 15 -  

Section 4.9.

  Letter-of-Credit Rights      - 15 -  

Section 4.10.

  Insurance      - 16 -  

Section 4.11.

  Collateral Access Agreements      - 16 -     ARTICLE V. REMEDIES   

Section 5.1.

  Remedies      - 16 -  

Section 5.2.

  Grantors’ Obligations Upon Default      - 18 -  

Section 5.3.

  Grant of Intellectual Property License      - 18 -     ARTICLE VI. ACCOUNT
VERIFICATION; ATTORNEY IN FACT; PROXY   

Section 6.1.

  Account Verification      - 18 -  

Section 6.2.

  Authorization for Secured Party to Take Certain Action.      - 19 -  

Section 6.3.

  PROXY      - 19 -  

Section 6.4.

  NATURE OF APPOINTMENT; LIMITATION OF DUTY      - 20 -     ARTICLE VII. GENERAL
PROVISIONS   

Section 7.1.

  Waivers      - 20 -  

Section 7.2.

  Limitation on Agent’s and Secured Party’s Duty with Respect to the Collateral
     - 20 -  

Section 7.3.

  Compromises and Collection of Collateral      - 21 -  

Section 7.4.

  Secured Party Performance of Debtor Obligations      - 21 -  

Section 7.5.

  No Waiver; Amendments; Cumulative Remedies      - 22 -  

 

ii



--------------------------------------------------------------------------------

Section 7.6.

  Limitation by Law; Severability of Provisions      - 22 -  

Section 7.7.

  Reinstatement      - 22 -   

Section 7.8.

  Benefit of Agreement      - 22 -  

Section 7.9.

  Survival of Representations      - 22 -  

Section 7.10.

  Taxes and Expenses      - 23 -  

Section 7.11.

  Additional Subsidiaries      - 23 -  

Section 7.12.

  Headings      - 23 -  

Section 7.13.

  Termination or Release.      - 23 -  

Section 7.14.

  Entire Agreement      - 24 -  

Section 7.15.

  CHOICE OF LAW      - 24 -  

Section 7.16.

  Consent to Jurisdiction      - 24 -  

Section 7.17.

  WAIVER OF JURY TRIAL      - 25 -  

Section 7.18.

  Indemnity      - 25 -  

Section 7.19.

  Counterparts      - 25 -  

Section 7.20.

  INTERCREDITOR AGREEMENT GOVERNS      - 25 -  

Section 7.21.

  Delivery of Collateral      - 26 -  

Section 7.22.

  Mortgages      - 26 -     ARTICLE VIII. NOTICES   

Section 8.1.

  Sending Notices      - 26 -  

Section 8.2.

  Change in Address for Notices      - 26 -     ARTICLE IX. THE AGENT   

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

 

Schedule 1    Excluded Accounts Exhibit A    Location, Chief Executive Office,
Type of Organization, Jurisdiction of Organization and Organizational
Identification Number Exhibit B    Bailees, Warehousemen and Third Party
Possessors of Collateral Exhibit C    Letter of Credit Rights and Chattel Paper
Exhibit D    Intellectual Property Exhibit E    Commercial Tort Claims Exhibit F
   Pledged Collateral Exhibit G    UCC Filing Offices Exhibit H    Form of
Perfection Certificate Exhibit I    Form of Collateral Access Agreement
Exhibit J    Form of Joinder Exhibit K    Form of Short Form Intellectual
Property Security Agreement

 

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Security
Agreement”) is entered into as of November 30, 2012, by and among AMERICAN TIRE
DISTRIBUTORS HOLDINGS, INC., a Delaware corporation (“Holdings”); AMERICAN TIRE
DISTRIBUTORS, INC., a Delaware corporation (the “Company”) and successor by
merger to ATD Acquisition Co. III, a Delaware corporation, and successor by
merger to The Bowlus Service Company; the Subsidiary Parties from time to time
party hereto; and BANK OF AMERICA, N.A., a national banking association, in its
capacity as administrative agent for the lenders party to the Credit Agreement
referred to below and in its capacity as collateral agent for the Secured
Parties (in such capacities, together with its successors in such capacities,
the “Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Company, certain of the other Loan Parties, certain of the Lenders,
Bank of America, N.A., as administrative agent, and certain other Persons
thereto are parties to that certain Fifth Amended and Restated Credit Agreement,
dated as of May 28, 2010 (as amended, restated, modified or supplemented prior
to the date hereto, the “Existing Credit Agreement”);

WHEREAS, the Company, certain of the other Loan Parties, and the Agent are
parties to that certain Amended and Restated Pledge and Security Agreement,
dated as of May 28, 2010 (as amended, restated, modified or supplemented prior
to the date hereto, the “Existing Security Agreement”);

WHEREAS, the Loan Parties, the Agent, the Lenders and certain other parties are
entering into that certain Sixth Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, restated, modified or supplemented after the
date hereof, the “Credit Agreement”), which amends and restates in its entirety
the Existing Credit Agreement; and

WHEREAS, the Grantors are entering into this Security Agreement for the purpose
of amending and restating in its entirety the Existing Security Agreement and in
order to induce the Lenders to amend and restate, and to extend credit to the
Borrowers under, the Credit Agreement and to secure the Secured Obligations,
including in the case of each Grantor that is a Loan Guarantor, its obligations
under the Loan Guaranty.

ACCORDINGLY, the parties hereto hereby agree to amend and restate the Existing
Security Agreement in its entirety as set forth herein, as follows:

ARTICLE I.

DEFINITIONS

Section 1.1. Terms Defined in Credit Agreement. All capitalized terms used
herein (including terms used in the preamble and preliminary statements) and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Section 1.2. Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement or the Credit Agreement are used
herein as defined in the UCC (and if defined in more than one article of the
UCC, the terms shall have the meaning specified in Article 9 thereof).



--------------------------------------------------------------------------------

Section 1.3. Terms Generally. The rules of construction and other interpretive
provisions specified in Section 1.03 of the Credit Agreement shall apply to this
Security Agreement, including terms defined in the preamble and preliminary
statements hereto.

Section 1.4. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and preliminary
statements above, the following terms shall have the following meanings:

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Acquisition IV” means ATD Acquisition Co. IV, a Delaware corporation.

“After-acquired Debt” shall have the meaning set forth in the definition of
“Pledged Collateral”.

“After-acquired Shares” shall have the meaning set forth in the definition of
“Pledged Collateral”.

“Am-Pac” means Am-Pac Tire Dist. Inc., a California corporation.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Borrower” means each of the Company, Am-Pac and each other Domestic Subsidiary
of the Company that becomes a Borrower pursuant to Section 5.11(a) of the Credit
Agreement.

“Cash Collateral Account” means a special interest-bearing deposit account
consisting of cash maintained by the Agent in the name of the Company, but under
the sole dominion and control of the Agent, for the benefit of itself as Agent
and for the benefit of the other Secured Parties.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means a landlord waiver or other agreement,
substantially in the form attached hereto as Exhibit I or such other form as
shall be reasonably satisfactory to the Agent, entered into between the Agent
and any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any premises
where any Collateral is located.

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Agent
with respect to the Collateral pursuant to any Loan Document.

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

- 2 -



--------------------------------------------------------------------------------

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Accounts” means all accounts set forth on Schedule 1 hereto.

“Excluded Assets” means

(a) (i) the distribution centers consisting of fee-owned real property and
improvements located in Miami, Florida and Simi Valley, California; (ii) any
interest in leased real property of any Grantor; and (iii) any interest in
fee-owned real property of a Grantor if the greater of its cost and book value
is less than $2,500,000;

(b) Equipment consisting of motor vehicles or other assets subject to
certificates of title, the perfection of which is excluded from the UCC in the
relevant jurisdiction;

(c) at any date, any Equipment or other assets or property of a Grantor which is
subject to, or secured by, a Capital Lease Obligation or other debt obligation
if and to the extent that (i) such Capital Lease Obligation or debt obligation
was incurred pursuant to Section 6.01(e) or (f) of the Credit Agreement or is
owed to a Person who is not a Grantor or a Restricted Subsidiary and the
agreements or documents granting or governing such Capital Lease Obligation or
debt obligation prohibit, or require any consent or establish any other
conditions for, or would or could be terminated, abandoned, invalidated,
rendered unenforceable, or would be breached or defaulted under such agreement
or document, because of an assignment thereof, or a grant of a security interest
therein, by a Grantor and (ii) such restriction described in clause (i) above
relates only to the asset or assets acquired by such Grantor and attachments and
accessions thereto, improvements thereof or substitutions therefor; provided
that all proceeds paid or payable to any Grantor from any sale, transfer or
assignment or other voluntary or involuntary disposition of such assets and all
rights to receive such proceeds shall be included in the Collateral to the
extent not otherwise required to be paid to the holder of any Capital Lease
Obligations or debt obligations secured by such assets;

(d) pledges and security interests prohibited by, or requiring any consent of
any Governmental Authority pursuant to, applicable law, rule or regulation;

(e) Excluded Equity Interests and Excluded Accounts;

(f) any rights or interest of a Grantor in any property or assets or under any
agreement, contract, License, lease, Instrument, document or other General
Intangible or, in the case of any Investment Property (other than with respect
to Equity Interests which are not Excluded Equity

 

- 3 -



--------------------------------------------------------------------------------

Interests), under any applicable equity holder or similar agreement (referred to
solely for purposes of this clause (f) as a “Contract”) to the extent such
Contract by the terms of a restriction in favor of a Person who is not a
Grantor, or any requirement of law, rule or regulation, prohibits, or requires
any consent or establishes any other condition for, or could or would be
terminated, abandoned, invalidated, rendered unenforceable, or would be breached
or defaulted under, because of an assignment thereof or a grant of a security
interest therein by a Grantor; provided that (i) rights to payment under any
such Contract otherwise constituting an Excluded Asset shall be included in the
Collateral to the extent permitted thereby or by Section 9-406 or 9-408 of the
UCC and (ii) all proceeds paid or payable to any Grantor from any sale, transfer
or assignment of such Contract and all rights to receive such proceeds shall be
included in the Collateral;

(g) any property or assets owned by any Foreign Subsidiary or any Unrestricted
Subsidiary;

(h) any property as to which the Agent and Borrowers reasonably agree in writing
that the cost or other consequences (including material adverse tax consequences
as reasonably determined by the Borrowers) of obtaining a security interest or
perfection thereof are excessive in relation to the benefit to the Secured
Parties of the security to be afforded thereby;

(i) (x) any Intellectual Property, including any United States intent-to-use
trademark applications, in relation to which any applicable law or regulation,
or any agreement with a domain name registrar or any other person entered into
by a Grantor in the ordinary course of business and existing on the date hereof,
prohibits the creation of a security interest therein, or constitutes a breach
or default under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation, or would otherwise invalidate such
Grantor’s right, title or interest therein and (y) any of the Borrowers’ rights
under the trademarks and service marks known as “ATD ONLINE,” “AUTOEDGE,”
“HEAFNET,” “TIREBUYER.COM,” “TIRE PROS,” “XPRESS PERFORMANCE” and “WHEEL
WIZARD”; and

(j) any proceeds and products arising from the sale, lease, assignment or
disposition of any of the foregoing Excluded Assets unless such proceeds or
products would otherwise constitute Collateral.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Firestone” means Firestone of Denham Springs, Inc., d/b/a Consolidated Tire and
Oil, a Louisiana corporation.

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantors” means Holdings, the Company and the Subsidiary Parties.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means, with respect to any Grantor, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Grantor, including Patents, Copyrights, Trademarks and all related
documentation and registrations and all additions, improvements or accessions to
any of the foregoing.

 

- 4 -



--------------------------------------------------------------------------------

“Inventory” shall have the meaning set forth in Article 9 of the UCC and shall
include, without limitation, (a) all goods intended for sale or lease or for
display or demonstration, (b) all work in process, and (c) all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

“Patents” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Company.

“Pledged Collateral” means collectively, (a) all of the Equity Interests
described on Exhibit F issued by the entities named therein and all other Equity
Interests required to be pledged under Section 5.11 of the Credit Agreement (the
“After-acquired Shares”) and (b) the promissory notes, Chattel Paper and
Instruments evidencing Indebtedness in excess of $2,500,000 owed to the Grantors
(other than such promissory notes, Chattel Paper and Instruments that are
Excluded Assets) described on Exhibit F and issued by the entities named and all
other Indebtedness owed to any Grantor hereafter and required to be pledged
pursuant to Section 5.11 of the Credit Agreement (the “After-acquired Debt”), in
each case as such Exhibit may be amended pursuant to Section 5.11 of the Credit
Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money that are General
Intangibles or that are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” means collectively (a) the Lenders, (b) the Agent, (c) each
Issuing Bank, (d) each counterparty to any Swap Agreement with a Loan Party the
obligations under which constitute Secured Swap Obligations, (e) each Swingline
Lender, (f) the beneficiaries of each

 

- 5 -



--------------------------------------------------------------------------------

indemnification obligation undertaken by any Loan Party under any Loan Document,
(g) each Person providing Banking Services which constitute Banking Services
Obligations and (h) the successors and permitted assigns of each of the
foregoing.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Pledged Collateral, any right to receive an Equity Interest
constituting Collateral and any right to receive earnings, in which such Grantor
now has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

“Subsidiary Parties” means Am-Pac, Acquisition IV, Firestone, Wholesalers, and
each Domestic Subsidiary of the Company that becomes a party to this Security
Agreement as a Subsidiary Party after the date hereof in accordance with
Section 7.11 herein and Section 5.11 of the Credit Agreement.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Tangible Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all Licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Wholesalers” means Tire Wholesalers, Inc., a Washington corporation.

ARTICLE II.

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Agent, on behalf of and
for the benefit of the Secured Parties, and to secure the prompt and complete
payment and performance of all Secured Obligations, a security interest in all
of its right, title and interest in, to and under all of the following personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of, such Grantor (including under any trade name
or derivations thereof), and regardless of where located (all of which are
collectively referred to as the “Collateral”):

(i) all Accounts;

 

- 6 -



--------------------------------------------------------------------------------

(ii) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

(iii) all Intellectual Property;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiii) all Deposit Accounts;

(xiv) all Commercial Tort Claims as specified from time to time in Exhibit E;

(xv) all cash or other property deposited with the Agent or any Lender or any
Affiliate of the Agent or any Lender or which the Agent, for its benefit and for
the benefit of the other Secured Parties, or any Lender or such Affiliate is
entitled to retain or otherwise possess as collateral pursuant to the provisions
of this Security Agreement or any of the Loan Documents or any agreement
relating to any Letter of Credit, including amounts on deposit in the Cash
Collateral Account;

(xvi) all books, records, files, correspondence, computer programs, tapes, disks
and related data processing software which contain information identifying or
pertaining to any of the foregoing or any Account Debtor or showing the amounts
thereof or payments thereon or otherwise necessary or helpful in the realization
thereon or the collection thereof; and

(xvii) any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds of the foregoing (including any claims to any
items referred to in this definition and any claims against third parties for
loss of, damage to or destruction of any or all of the Collateral or for
proceeds payable under or unearned premiums with respect to policies of
insurance) in whatever form, including cash, negotiable instruments and other
instruments for the payment of money, Chattel Paper, security agreements and
other documents.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the security interest attach to any Excluded
Asset.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Agent, for the
benefit of the Secured Parties, that:

Section 3.1. Title, Perfection and Priority. (a) Each Grantor has good and valid
rights in, or the power to transfer, the Collateral which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Agent the security interest in such Collateral pursuant hereto. This
Security Agreement creates in favor of the Agent for the benefit of the Secured
Parties a valid security interest in the Collateral granted by each Grantor. No
consent or approval of, registration or filing with, or any other action by any
Governmental Authority is required for the grant of the security interest
pursuant to this Security Agreement, except (i) such as have been obtained or
made and are in full force and effect and (ii) for filings necessary to perfect
Liens created pursuant to the Loan Documents.

(b) Subject to the limitations set forth in clause (c) of this Section 3.1, the
security interests granted pursuant to this Security Agreement (i) will
constitute valid perfected security interests in the Collateral in favor of the
Agent, on behalf of and for the benefit of the Secured Parties, to secure the
prompt and complete payment and performance of all Secured Obligations, upon
(A) in the case of Collateral in which a security interest may be perfected by
filing a financing statement under the Uniform Commercial Code of any
jurisdiction, the filing of financing statements naming each Grantor as “debtor”
and the Agent as “secured party” and describing the Collateral in the applicable
filing offices as set forth in Exhibit G hereto, (B) in the case of Instruments,
Chattel Paper and certificated Securities, the earlier of the delivery thereof
to the Agent (or its non-fiduciary agent or designee) and the filing of the
financing statements referred to in clause (A), (C) in the case of Collateral
constituting Intellectual Property, the earlier of the filing of the financing
statements referred to in clause (A) (except in the case of Copyrights) and the
completion of the filing, registration and recording of fully executed
agreements substantially in the form of the Intellectual Property Security
Agreement set forth in Exhibit K hereto (x) in the United States Patent and
Trademark Office or (y) in the United States Copyright Office, as applicable,
and/or (D) in the case of Deposit Accounts, upon the entering into Blocked
Account Agreements and (ii) are prior to all other Liens on the Collateral other
than Liens permitted under Section 4.1(e) having priority over the Agent’s Lien
either by operation of law or otherwise, including pursuant to the Intercreditor
Agreement.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the security interests created hereby by any means other
than (i) filings pursuant to the UCC, (ii) filings with United States’
governmental offices with respect to Intellectual Property, (iii) in the case of
Collateral that constitutes Chattel Paper, Instruments or certificated
Securities, in each case, to the extent included in the Collateral and required
by Sections 4.2 and 4.4 herein, delivery to the Agent to be held in its
possession in the United States, (iv) in the case of Deposit Accounts, executing
Blocked Account Agreements, to the extent required by Section 2.21 of the Credit
Agreement, (v) in the case of Collateral that consists of Commercial Tort
Claims, taking the actions specified in Section 4.8, and (vi) in the case of
Collateral that constitutes Letter of Credit Rights, taking the actions
specified in Section 4.9. No Grantor shall be required to take any actions under
any laws outside of the United States to grant, perfect or provide for the
enforcement of any security interest.

Section 3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its jurisdiction of
organization, the organizational number issued to it by its jurisdiction of
organization and its federal employer identification number, in each case as of
the date hereof, are set forth on Exhibit A.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.3. Principal Location. Each Grantor’s mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), in each case as of the date hereof, is
disclosed on Exhibit A.

Section 3.4. Collateral Locations. Each location where Collateral is located as
of the date hereof (except for Inventory in transit) is listed on Exhibit A. All
of said locations are owned by a Grantor except for locations (i) that are
leased by a Grantor as lessee and designated in Part III(b) of Exhibit A and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment as designated in Part III(c) of Exhibit A.

Section 3.5. Bailees, Warehousemen, Etc. Exhibit B hereto sets forth a list, as
of the date hereof, of each bailee, warehouseman and other third party in
possession or control of any Inventory in excess of $2,500,000 of any Grantor
(except for Inventory in transit) and specifies as to each bailee, warehouseman
or other third party the value of the Inventory, at cost, possessed or
controlled by such bailee, warehouseman or other third party.

Section 3.6. Exact Names. As of the date hereof, the name in which each Grantor
has executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. No Grantor has, during the past five years prior
to the date hereof, been known by or used any other corporate, trade or
fictitious name, or been a party to any merger or consolidation, except as
disclosed in the Perfection Certificate.

Section 3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper with a stated amount in excess of
$2,500,000 of each Grantor as of the date hereof.

Section 3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to each Grantor’s Accounts and Chattel Paper that are Collateral
have been correctly stated in all material respects, at the time furnished, in
the records of such Grantor relating thereto and in all invoices and each
Collateral Report with respect thereto furnished to the Agent by such Grantor
from time to time.

(b) With respect to Accounts of the Grantors, except as specifically disclosed
on the most recent Collateral Report, (i) all such Accounts represent bona fide
sales of Inventory or rendering of services to Account Debtors in the ordinary
course of the applicable Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) to the best of such Grantor’s knowledge, there
are no offset rights, claims or disputes existing or asserted with respect
thereto and no Grantor has made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by a
Grantor in the ordinary course of its business for prompt payment and disclosed
to the Agent; (iii) to the knowledge of such Grantor, there are no facts, events
or occurrences that in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements and the most
recent Collateral Report with respect thereto; (iv) no Grantor has received any
notice of proceedings or actions that are threatened or pending against any
Account Debtor that might result in any material adverse change in such Account
Debtor’s financial condition; and (v) no Grantor has knowledge that any Account
Debtor is unable generally to pay its debts as they become due.

 

- 9 -



--------------------------------------------------------------------------------

(c) In addition, with respect to all Accounts of the Grantors, except as
specifically disclosed on the most recent Collateral Report, the amounts shown
on all invoices, statements and the most recent Collateral Report with respect
thereto are actually and absolutely owing to a Grantor as indicated thereon and
are not in any way contingent.

Section 3.9. Inventory. With respect to any Inventory of the Grantors and that
is scheduled or listed on the most recent Collateral Report, (a) such Inventory
(other than Inventory in transit) is located at one of the Grantors’ locations
set forth on Exhibit A, (b) the Grantors have good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for the Lien granted to
the Agent, for the benefit of the Secured Parties, and except for Liens
permitted under Section 6.02 of the Credit Agreement, (c) such Inventory is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreement with any third party that would, upon sale or other disposition of
such Inventory by the Agent in accordance with the terms hereof, infringe the
rights of such third-party, violate any contract with such third-party, or cause
the Agent to incur any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement related thereto, (d) to the best of such Grantor’s
knowledge, such Inventory has been produced in accordance with the Federal Fair
Labor Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder and (e) to the best of such Grantor’s knowledge, the completion of
manufacture, sale or other disposition of such Inventory by the Agent following
an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which any
Grantor is a party or to which such Inventory is subject.

Section 3.10. Intellectual Property. As of the date hereof, no Grantor has any
interest in, or title to, any United States federal registered or applied for
Patent, Trademark or Copyright except as set forth on Exhibit D.

Section 3.11. No Financing Statements or Security Agreements. As of the date
hereof, no Grantor has filed or consented to the filing of any financing
statement or security agreement naming a Grantor as debtor and describing all or
any portion of the Collateral that has not lapsed or been terminated except
(a) for financing statements or security agreements naming the Agent on behalf
of the Secured Parties as the secured party and (b) as permitted by
Sections 4.1(e) and 4.1(f).

Section 3.12. Pledged Collateral.

(a) Exhibit F sets forth a complete and accurate list, as of the date hereof, of
all of the Pledged Collateral and, with respect to any Pledged Collateral
constituting any Equity Interest, the percentage of the total issued and
outstanding Equity Interests of the issuer represented thereby. As of the date
hereof, each Grantor is the legal and beneficial owner of the Pledged Collateral
listed on Exhibit F as being owned by it, free and clear of any Liens, except
for the security interest granted to the Agent for the benefit of the Secured
Parties hereunder and Liens permitted under Section 6.02 of the Credit
Agreement. Each Grantor further represents and warrants that, as of the date
hereof, (i) all Pledged Collateral constituting an Equity Interest has been (to
the extent such concepts are relevant with respect to such Pledged Collateral)
duly authorized and validly issued by the issuer thereof and are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the Agent (or
its non-fiduciary agent or designee) representing an Equity Interest, such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, and (iii) to the best of its knowledge, any
Pledged Collateral that represents Indebtedness owed to any Grantor has been
duly authorized, authenticated or issued and delivered by the issuer of such
Indebtedness, is the legal, valid and binding obligation of such issuer and such
issuer is not in default thereunder.

 

- 10 -



--------------------------------------------------------------------------------

(b) As of the date hereof, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject and (ii) none of the Pledged Collateral is subject to any option, right
of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder.

(c) Except as set forth on Exhibit F, as of the date hereof, and except for any
Indebtedness represented by the Intercompany Note, none of the Pledged
Collateral which represents Indebtedness owed to a Grantor is subordinated in
right of payment to other Indebtedness or subject to the terms of an indenture.

Section 3.13. Commercial Tort Claims. As of the date hereof, no Grantor holds
any Commercial Tort Claims having a value in excess of $2,500,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction, except as
indicated on Exhibit E hereto.

Section 3.14. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the date thereof.

ARTICLE IV.

COVENANTS

From the date hereof, and thereafter until the Termination Date, each Grantor
agrees that:

Section 4.1. General.

(a) Collateral Records. Each Grantor will maintain complete and accurate books
and records in accordance with the requirements of Section 5.06(a) of the Credit
Agreement.

(b) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Agent to file, and if requested will deliver to the Agent,
all financing statements and other documents and take such other actions as may
from time to time be requested by the Agent in order to maintain a perfected
security interest in and, if applicable, Control of, the Collateral to the
extent required by Section 3.1. Any financing statement filed by the Agent may
be filed in any filing office in any applicable Uniform Commercial Code
jurisdiction and may (i) describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner such as “all assets” or “all personal
property, whether now owned or hereafter acquired” of such Grantor or words of
similar effect as being of an equal or lesser scope or with greater detail, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of real property to which the Collateral relates. Each
Grantor also agrees to furnish any such information to the Agent promptly upon
request. Each Grantor also ratifies its authorization for the Agent to have
filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

- 11 -



--------------------------------------------------------------------------------

(c) Further Assurances. Each Grantor will, if reasonably requested by the Agent,
(i) take or cause to be taken such further actions in accordance with
Section 5.11 of the Credit Agreement, (ii) take such other actions as the Agent
reasonably deems appropriate under applicable law or to evidence or perfect its
Lien on any Collateral, or otherwise to give effect to the intent of this
Security Agreement and (iii) defend the security interests created hereby and
priority thereof against the claims and demands not expressly permitted by the
Loan Documents, including the Intercreditor Agreement, of all Persons
whomsoever.

(d) Disposition of Collateral. No Grantor will sell, lease, transfer or
otherwise dispose of the Collateral except for sales, leases, transfers and
other dispositions specifically permitted under Section 6.05 of the Credit
Agreement.

(e) Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Security Agreement,
and (ii) Liens permitted by Section 6.02 of the Credit Agreement.

(f) Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to cover security interests as permitted by Section 4.1(e).

(g) Change of Name, Etc. Each Grantor agrees to furnish to the Agent prompt
written notice of any change in: (i) such Grantor’s legal name; (ii) the
location of such Grantor’s chief executive office or its principal place of
business; (iii) such Grantor’s organizational legal entity designation or
jurisdiction of incorporation or formation; or (iv) such Grantor’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of incorporation or formation.

(h) Exercise of Duties. Anything herein to the contrary notwithstanding, (a) the
exercise by the Agent of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (b) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Security Agreement or any other Loan Document, nor shall any
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

Section 4.2. Electronic Chattel Paper. If any Grantor at any time holds or
acquires an interest in any Electronic Chattel Paper or any “transferable
record”, as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, in excess
of $2,500,000 such Grantor shall promptly notify the Agent thereof and, at the
request of the Agent, shall take such action as the Agent may reasonably request
to vest in the Agent Control under UCC Section 9-105 of such Electronic Chattel
Paper or control (to the extent the meaning of “control” has not been clearly
established under such provisions, “control” in this paragraph (c) to have such
meaning as the Agent shall in good faith specify in writing after consultation
with the Company) under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Agent agrees with such Grantor that the Agent will
arrange, pursuant to procedures reasonably satisfactory to the Agent and so long
as such procedures will not result in the Agent’s loss of Control or

 

- 12 -



--------------------------------------------------------------------------------

control, as applicable, for such Grantor to make alterations to the Electronic
Chattel Paper or transferable record permitted under UCC Section 9-105 or, as
the case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in Control to allow without loss of Control or control, as
applicable, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

Section 4.3. Reserved.

Section 4.4. Delivery of Pledged Collateral. Each Grantor will promptly deliver
to the Agent (or its non-fiduciary agent or designee) upon execution of this
Security Agreement all certificates or instruments, if any, representing or
evidencing the Pledged Collateral, together with duly executed instruments of
transfer or assignments in blank. Each delivery of Pledged Collateral (including
any After-acquired Shares and After-acquired Debt) after the date hereof shall
be accompanied by a schedule describing the securities theretofore and then
being pledged hereunder, which shall be attached hereto as part of Exhibit F
hereto and made a part hereof; provided, that the failure to attach any such
schedule hereto shall not affect the validity of such pledge of such securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

Section 4.5. Uncertificated Pledged Collateral. Unless otherwise consented to by
the Agent, Equity Interests required to be pledged hereunder in any Domestic
Subsidiary that is organized as a limited liability company or limited
partnership and pledged hereunder shall either (i) be represented by a
certificate, and in the organizational documents of such entity, the applicable
Grantor shall cause the issuer of such interests to elect to treat such
interests as a “security” within the meaning of Article 8 of the Uniform
Commercial Code of its jurisdiction of organization or formation, as applicable,
by including in its organizational documents language substantially similar to
the following and, accordingly, such interests shall be governed by Article 8 of
the UCC:

“The [partnership/limited liability company] hereby irrevocably elects that all
[partnership/membership] interests in the [partnership/limited liability
company] shall be securities governed by Article 8 of the Uniform Commercial
Code of [jurisdiction of organization or formation, as applicable]. Each
certificate evidencing [partnership/membership] interests in the
[partnership/limited liability company] shall bear the following legend: “This
certificate evidences an interest in [name of [partnership/limited liability
company]] and shall be a security for purposes of Article 8 of the Uniform
Commercial Code.” No change to this provision shall be effective until all
outstanding certificates have been surrendered for cancellation and any new
certificates thereafter issued shall not bear the foregoing legend.”

or (ii) not have elected to be treated as a “security” within the meaning of
Article 8 of the UCC and shall not be represented by a certificate.

Section 4.6. Pledged Collateral.

(a) Registration in Nominee Name; Denominations. Subject to the terms of the
Intercreditor Agreement, the Agent (or its non-fiduciary agent or designee), on
behalf of the Secured Parties, shall hold certificated Pledged Collateral in the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Agent. Following the occurrence and during the continuance of an Event of
Default, each Grantor will promptly give to the Agent (or its non-fiduciary
agent or designee) copies of any notices or other communications received by it
with respect to Pledged Collateral registered in the name of such Grantor.
Subject to the terms of the Intercreditor Agreement, following the

 

- 13 -



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default, the Agent (or its
non-fiduciary agent or designee) shall at all times have the right to exchange
the certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Security Agreement.

(b) Exercise of Rights in Pledged Collateral. Subject, in each case, to the
Intercreditor Agreement,

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Security Agreement, the Credit Agreement or any other Loan Document; provided,
however, that no vote or other right shall be exercised or action taken which
would reasonably be expected to have the effect of materially and adversely
impairing the rights of the Agent in respect of the Pledged Collateral.

(ii) Each Grantor will permit the Agent (or its non-fiduciary agent or designee)
at any time after the occurrence and during the continuance of an Event of
Default, without written notice, to exercise all voting rights or other rights
relating to Pledged Collateral, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting Pledged Collateral as if it
were the absolute owner thereof.

(iii) Each Grantor shall be entitled to receive and retain any and all Stock
Rights to the extent and only to the extent that such Stock Rights are permitted
by, and otherwise paid or distributed in accordance with, the terms and
conditions of the Credit Agreement, the other Loan Documents and applicable law;
provided, however, that any non-cash Stock Rights that would constitute Pledged
Collateral, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Secured Parties and shall be forthwith delivered
to the Agent (or its non-fiduciary agent or designee) in the same form as so
received (with any necessary endorsement or instrument of assignment). The
proviso to the first sentence of this clause (iii) shall not apply to dividends
between or among the Company and the other Loan Parties only of property subject
to a perfected security interest under this Security Agreement; provided that
the Company notifies the Agent in writing, specifically referring to this
Section 4.6, at the time of such dividend and takes any actions the Agent
reasonably specifies to ensure the continuance of its perfected security
interest in such property under this Security Agreement

Section 4.7. Intellectual Property. (a) Upon the occurrence and during the
continuance of an Event of Default, each Grantor will use commercially
reasonable efforts to obtain all consents and approvals necessary or appropriate
for the assignment to or for the benefit of the Agent of any License held by
such Grantor in order to enforce the security interests granted hereunder.

(b) Each Grantor shall in its reasonable business judgment notify the Agent
promptly if it knows or reasonably expects that any application or registration
relating to any Patent, Trademark or Copyright (now or hereafter existing)
included in the Collateral and material to the conduct of such Grantor’s
business may become abandoned or dedicated, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in

 

- 14 -



--------------------------------------------------------------------------------

the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any such material
registered or applied for Patent, Trademark or Copyright, its right to register
the same, or to keep and maintain the same.

(c) In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, files an application for the registration of any
material Patent, Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office, such Grantor will,
concurrently with any delivery of financial statements pursuant to Sections
5.01(a) and 5.01(b) of the Credit Agreement, provide the Agent written notice
thereof, and, upon request of the Agent, such Grantor shall promptly execute and
deliver any and all security agreements or other instruments as the Agent may
reasonably request to evidence the Agent’s security interest in such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.

(d) Each Grantor shall take all actions necessary or reasonably requested by the
Agent to maintain and pursue each material application, to obtain the relevant
registration and to maintain the registration of each of the Patents, Trademarks
and Copyrights (now or hereafter existing) material to the conduct of such
Grantor’s business, except in cases where, in the ordinary course of business
consistent with past practice, such Grantor reasonably decides to abandon, allow
to lapse or expire any Patent, Trademark or Copyright, including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and, if consistent with good business judgment, to initiate opposition and
interference and cancellation proceedings against third parties.

(e) Each Grantor shall, unless it shall reasonably determine that a Patent,
Trademark or Copyright is not material to the conduct of its business, promptly
notify the Agent and shall, if consistent with good business judgment, promptly
sue for infringement, misappropriation or dilution of such material Patent,
Trademark or Copyright and to recover any and all damages for such infringement,
misappropriation or dilution, or shall take such other actions as are
appropriate under the circumstances in its reasonable business judgment to
protect such Patent, Trademark or Copyright.

(f) Nothing in this Security Agreement shall prevent any Grantor from disposing
of, discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or put into the public domain, any of its
Collateral constituting Intellectual Property to the extent permitted by the
Credit Agreement if such Grantor determines in its reasonable business judgment
that such discontinuance is desirable in the conduct of its business.

Section 4.8. Commercial Tort Claims. Each Grantor shall promptly notify the
Agent of any Commercial Tort Claims for which such Grantor has filed
complaint(s) in court(s) of competent jurisdiction and, unless the Agent
otherwise consents, such Grantor shall update Exhibit E to this Security
Agreement, thereby granting to Agent a security interest in such Commercial Tort
Claim(s) (subject to the terms of the Intercreditor Agreement). The requirement
in the preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim does not exceed $2,500,000 held by each Grantor or to the
extent such Grantor shall have previously notified the Agent with respect to any
previously held or acquired Commercial Tort Claim.

Section 4.9. Letter-of-Credit Rights. Subject to the Intercreditor Agreement, if
any Grantor is or becomes the beneficiary of a letter of credit having a face
amount in excess of $2,500,000, which Letter-of-Credit Rights are not Supporting
Obligations with respect to any Collateral in which the security interest is
perfected, such Grantor shall promptly notify the Agent thereof and cause the
issuer and/or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to the Agent and (ii) agree to direct all payments
thereunder following the occurrence and during the continuance of an

 

- 15 -



--------------------------------------------------------------------------------

Event of Default or a Liquidity Event to an account as directed by the Agent for
application to the Secured Obligations, in accordance with the provisions of the
Credit Agreement, all in form and substance reasonably satisfactory to the
Agent.

Section 4.10. Insurance. All insurance policies required under Section 5.10 of
the Credit Agreement shall name the Agent (for the benefit of the Agent and the
other Secured Parties) as lender’s loss payee or, upon request by Agent, as
additional insured, as applicable, and shall contain lender’s loss payable
clauses or mortgagee clauses, through endorsements in form and substance
satisfactory to the Agent.

Section 4.11. Collateral Access Agreements. To the extent required by the Credit
Agreement, each Grantor shall use commercially reasonable efforts to obtain a
Collateral Access Agreement, from the lessor of each of its leased warehouse and
distribution facilities, and the bailee, warehouseman or other third party with
respect to any warehouse or other location, in each case where Collateral is
stored or located.

ARTICLE V.

REMEDIES

Section 5.1. Remedies. Upon the occurrence and during the continuance of an
Event of Default:

(a) the Agent may (and at the direction of the Required Lenders, shall) exercise
any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement or any other Loan Document; provided that this Section 5.1(a) shall
not be understood to limit any rights available to the Agent and the Secured
Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Blocked
Account Agreement, Collateral Access Agreement or any other control or similar
agreement and take any action provided therein with respect to the applicable
Collateral;

(iv) without notice (except as specifically provided in Section 7.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at such Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Agent may deem commercially reasonable; and

 

- 16 -



--------------------------------------------------------------------------------

(v) concurrently with written notice to the Grantors, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all Stock Rights that any Grantor may be
entitled to receive in connection therewith and to otherwise act with respect to
the Pledged Collateral as though the Agent was the outright owner thereof.

(b) Each Grantor acknowledges and agrees that the compliance by the Agent, on
behalf of the Secured Parties with any applicable state or federal law
requirements in connection with a disposition of the Collateral will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

(c) The Agent shall have the right upon any public sale or sales and, to the
extent permitted by law, upon any private sale or sales, to purchase for the
benefit of the Agent and the Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption each Grantor hereby expressly releases.

(d) Until the Agent is able to effect a sale, lease, transfer or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or the value of the Collateral, or for any
other purpose deemed appropriate by the Agent. The Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Agent’s remedies (for the benefit of the Agent and
Secured Parties) with respect to such appointment without prior notice or
hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Agent nor the Secured Parties
shall be required to (i) make any demand upon, or pursue or exhaust any of their
rights or remedies against, the Grantors, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Secured Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(f) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Each Grantor also acknowledges that any private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if any
Grantor and the issuer would agree to do so (it being acknowledged and agreed
that no Grantor shall have any obligation hereunder to do so).

(g) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.1 shall be subject to the Intercreditor Agreement.

 

- 17 -



--------------------------------------------------------------------------------

Section 5.2. Grantors’ Obligations Upon Default. Upon the written request of the
Agent after the occurrence and during the continuance of an Event of Default,
each Grantor will:

(a) assemble and make available to the Agent the Collateral and all books and
records relating thereto at any place or places reasonably specified by the
Agent, whether at such Grantor’s premises or elsewhere; and

(b) permit the Agent, by the Agent’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay any Grantor for such use and occupancy.

Section 5.3. Grant of Intellectual Property License. For the purpose of enabling
the Agent to exercise the rights and remedies under this Article V upon the
occurrence and during the continuance of an Event of Default, at such time as
the Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby (a) grants to the Agent, for the benefit of the Agent and the
Secured Parties, an irrevocable nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any intellectual property rights now owned or hereafter acquired by
such Grantor, wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however that such licenses to be granted hereunder with
respect to Trademarks shall be subject to the maintenance of quality standards
with respect to the goods and services on which such Trademarks are used
sufficient to preserve the validity of such Trademarks; and provided further
that the Agent shall have no greater rights than those of any such Grantor under
such license or sublicense; and (b) irrevocably agrees that, at any time and
from time to time following the occurrence and during the continuance of an
Event of Default, the Agent may sell any Grantor’s Inventory directly to any
Person, including without limitation Persons who have previously purchased any
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Agent’s rights under this Security Agreement, may
(subject to any restrictions contained in applicable third party licenses
entered into by a Grantor) sell Inventory which bears any Trademark owned by or
licensed to any Grantor and any Inventory that is covered by any Copyright owned
by or licensed to such Grantor and the Agent may finish any work in process and
affix any relevant Trademark owned by or licensed to any Grantor and sell such
Inventory as provided herein. The use of the license granted pursuant to
clause (a) of the preceding sentence by the Agent may be exercised, at the
option of the Agent, only upon the occurrence and during the continuance of an
Event of Default; provided, however, that any permitted license, sublicense or
other transaction entered into by the Agent in accordance herewith shall be
binding upon each Grantor notwithstanding any subsequent cure of an Event of
Default.

ARTICLE VI.

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.1. Account Verification. The Grantors acknowledge that (i) prior to an
Event of Default, at the reasonable request of the Agent, the Grantors shall
(either accompanied by the Agent or at the Agent’s direction), and (ii) after
the occurrence and during the continuance of an Event of Default, the Agent may
in its own name, or in the name of such Grantor, communicate with the Account
Debtors of such Grantor to verify with such Persons the existence, amount, terms
of, and any other matter reasonably relating to the Accounts owing by such
Account Debtor to such Grantor (including any Instruments, Chattel Paper,
payment intangibles and/or other Receivables that are Collateral relating to
such Accounts).

 

- 18 -



--------------------------------------------------------------------------------

Section 6.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor hereby (i) authorizes the Agent, at any time and from time to
time in the sole discretion of the Agent (1) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Agent’s reasonable discretion to perfect and to maintain the perfection and
priority of the Agent’s security interest in the Collateral, including, without
limitation, to file financing statements permitted under Section 4.1(b) and
(2) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which would not add new collateral or add a debtor) in such
offices as the Agent in its reasonable discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Agent’s security
interest in the Collateral, including, without limitation, to file financing
statements permitted under Section 4.1(b) and (ii) appoints, effective upon the
occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, the Agent as its attorney in fact (1) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted by Section 6.02 of the Credit
Agreement), (2) to endorse and collect any cash proceeds of the Collateral and
to apply the proceeds of any Collateral received by the Agent to the Secured
Obligations as provided herein or in the Credit Agreement or any other Loan
Document, subject to the terms of the Intercreditor Agreement, (3) to demand
payment or enforce payment of the Receivables in the name of the Agent or any
Grantor and to endorse any and all checks, drafts, and other instruments for the
payment of money relating to the Receivables, (4) to sign any Grantor’s name on
any invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of such Grantor, assignments and verifications of Receivables,
(5) to exercise all of any Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (6) to settle, adjust,
compromise, extend or renew the Receivables, (7) to settle, adjust or compromise
any legal proceedings brought to collect Receivables, (8) to prepare, file and
sign any Grantor’s name on a proof of claim in bankruptcy or similar document
against any Account Debtor of such Grantor, (9) to prepare, file and sign any
Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, (10) to change the address
for delivery of mail addressed to any Grantor to such address as the Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (11) to use information contained in any data processing,
electronic or information systems relating to Collateral; and each Grantor
agrees to reimburse the Agent for any reasonable payment made or any reasonable
documented expense incurred by the Agent in connection with any of the
foregoing, in accordance with the provisions Section 9.03 of the Credit
Agreement; provided that, this authorization shall not relieve any Grantor of
any of its obligations under this Security Agreement or under the Credit
Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved by
the Grantors. The powers conferred on the Agent, for the benefit of the Agent
and Secured Parties, under this Section 6.2 are solely to protect the Agent’s
interests in the Collateral and shall not impose any duty upon the Agent or any
Secured Party to exercise any such powers.

Section 6.3. PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS,
EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE)
WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED

 

- 19 -



--------------------------------------------------------------------------------

COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

Section 6.4. NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY SECURED PARTY, NOR ANY OF
THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES
ARE ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

ARTICLE VII.

GENERAL PROVISIONS

Section 7.1. Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article VIII, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral (after the occurrence of and during the
continuance of an Event of Default), except such as arise solely out of the
gross negligence or willful misconduct of the Agent or such Secured Party as
finally determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Agent or
any Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral (after the occurrence of and during the
continuance of an Event of Default), made under the judgment, order or decree of
any court, or privately under the power of sale conferred by this Security
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

Section 7.2. Limitation on Agent’s and Secured Party’s Duty with Respect to the
Collateral. The Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale.

 

- 20 -



--------------------------------------------------------------------------------

The Agent and each Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Agent nor any
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the Agent
or such Secured Party, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Agent to exercise remedies, after the
occurrence and during the continuance of an Event of Default, in a commercially
reasonable manner, each Grantor acknowledges and agrees that it would be
commercially reasonable for the Agent (i) to fail to incur expenses deemed
significant by the Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as a Grantor, for expressions of interest in acquiring
all or any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements at the Grantors’ cost to insure the Agent against risks of loss,
collection or disposition of Collateral or to provide to the Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Agent in
the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 7.2 is to provide non-exhaustive
indications of what actions or omissions by the Agent would be commercially
reasonable in the Agent’s exercise of remedies against the Collateral, after the
occurrence and during the continuance of an Event of Default, and that other
actions or omissions by the Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 7.2. Without limitation
upon the foregoing, nothing contained in this Section 7.2 shall be construed to
grant any rights to any Grantor or to impose any duties on the Agent that would
not have been granted or imposed by this Security Agreement or by applicable law
in the absence of this Section 7.2.

Section 7.3. Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the Agent
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Agent in its sole discretion shall
determine or abandon any Receivable, and any such action by the Agent shall be
commercially reasonable so long as the Agent acts in good faith based on
information known to it at the time it takes any such action.

Section 7.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, following the occurrence and during the continuance of an
Event of Default, the Agent may perform or pay any obligation which any Grantor
has agreed to perform or pay under this

 

- 21 -



--------------------------------------------------------------------------------

Security Agreement and such Grantor shall reimburse the Agent for any amounts
paid by the Agent pursuant to this Section 7.4. Each Grantor’s obligation to
reimburse the Agent pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

Section 7.5. No Waiver; Amendments; Cumulative Remedies. No failure or delay by
the Agent or any Secured Party in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agent and
the Secured Parties hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Security Agreement or consent to any departure by any Secured Party therefrom
shall in any event be effective unless in writing signed by the Agent with the
concurrence or at the direction of the Lenders required under Section 9.02 of
the Credit Agreement, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.

Section 7.6. Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

Section 7.7. Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

Section 7.8. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Grantor, the
Agent and the Secured Parties and their respective successors and permitted
assigns (including all Persons who become bound as a debtor to this Security
Agreement), except that no Grantor shall have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the Secured Parties, hereunder.

Section 7.9. Survival of Representations. All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

- 22 -



--------------------------------------------------------------------------------

Section 7.10. Taxes and Expenses. To the extent required by Section 9.03 of the
Credit Agreement, each Grantor jointly and severally agrees to (i) pay any taxes
payable or ruled payable by Federal or State authority in respect of this
Security Agreement, together with interest and penalties, if any, and
(ii) reimburse the Agent for any and all reasonable documented out-of-pocket
expenses paid or incurred by the Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by any Grantor in the performance of actions required pursuant to the
terms hereof shall be borne solely by such Grantor.

Section 7.11. Additional Subsidiaries. Pursuant to and in accordance with
Section 5.11 of the Credit Agreement, each Grantor shall cause (i) each Domestic
Subsidiary of the Company (other than any Excluded Subsidiary) formed or
acquired after the date of this Security Agreement in accordance with the terms
of the Credit Agreement and (ii) any Domestic Subsidiary of the Company that was
an Excluded Subsidiary but has ceased to be an Excluded Subsidiary, to enter
into this Security Agreement as a Subsidiary Party as promptly thereafter as
reasonably practicable (but in no event to exceed ninety (90) days after such
formation or acquisition or such longer period as may be agreed to by the Agent
in writing. Upon execution and delivery by the Agent and such Subsidiary of an
instrument in the form of Exhibit J hereto, such Subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Security
Agreement.

Section 7.12. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

Section 7.13. Termination or Release.

(a) This Security Agreement shall continue in effect until the Termination Date.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests created hereunder in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted pursuant to the Credit Agreement, as a result of which
such Subsidiary Party ceases to be a Subsidiary.

(c) Upon any sale, lease, transfer or other disposition by any Grantor of any
Collateral that is permitted under Section 4.1(d) to any Person that is not
another Grantor or, upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral pursuant to
Section 9.02 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

(d) The security interests granted hereunder on any Collateral, to the extent
such Collateral is comprised of property leased to a Loan Party, shall be
automatically released upon termination or expiration of such lease, pursuant to
Section 9.02 of the Credit Agreement.

(e) The security interests created hereunder in the Collateral shall be
automatically released as required pursuant to the terms of the Intercreditor
Agreement; provided that the Agent may, in its discretion, release the Lien on
Collateral as provided in Section 9.02 of the Credit Agreement.

 

- 23 -



--------------------------------------------------------------------------------

(f) In the event that Rule 3-10 or Rule 3-16 of Regulation S-X of the Exchange
Act is amended, modified or interpreted by the SEC or any other relevant
Governmental Authority to require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other Governmental Authority) of
separate financial statements of any Subsidiary of the Company due to the fact
that the Equity Interests of such Subsidiary are pledged under this Security
Agreement, then the Equity Interests of such Subsidiary shall automatically be
deemed not to be part of the Collateral to the extent necessary not to be
subject to such requirement. Notwithstanding anything to the contrary in this
Security Agreement, if Equity Interests of any Subsidiary are not required to be
pledged under this Security Agreement because Rule 3-10 or Rule 3-16 of
Regulation S-X of the Exchange Act would require the filing of separate
financial statements of such Subsidiary if its Equity Interests were so pledged,
in the event that Rule 3-10 or Rule 3-16 of Regulation S-X of the Exchange Act
is amended, modified or interpreted by the SEC or any other relevant
Governmental Authority to no longer require (or is replaced with another rule or
regulation that would not require) the filing of separate financial statements
of such Subsidiary if some or all of its Equity Interests are pledged under this
Security Agreement, then such Equity Interests of such Subsidiary shall
automatically be deemed part of the Collateral and pledged under this Security
Agreement.

(g) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d), (e), or (f) above, the Agent shall promptly execute and deliver
to any Grantor, at such Grantor’s expense, all UCC termination statements and
similar documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 7.13 shall be without recourse to or representation or warranty by the
Agent or any Secured Party. Without limiting the provisions of Section 7.18, the
Company shall reimburse the Agent upon demand for all reasonable and documented
costs and out of pocket expenses, including the fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 7.13.

Section 7.14. Entire Agreement. This Security Agreement, together with the other
Loan Documents and the Intercreditor Agreement, embodies the entire agreement
and understanding between each Grantor and the Agent relating to the Collateral
and supersedes all prior agreements and understandings, oral or written, between
any Grantor and the Agent relating to the Collateral.

Section 7.15. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 7.16. Consent to Jurisdiction.

(a) Each Grantor hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in New York,
New York, in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
Grantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each Grantor hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in clause (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

- 24 -



--------------------------------------------------------------------------------

(c) Each Grantor irrevocably consents to service of process in the manner
provided for notices in Section 8.1 herein. Nothing in this Security Agreement
or in any other Loan Document will affect the right of the Agent or any Secured
Party to serve process in any other manner permitted by law.

Section 7.17. WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GRANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

Section 7.18. Indemnity. Each Grantor hereby agrees to indemnify and hold the
Agent, the other Secured Parties, and their respective Related Parties harmless
from, any and all losses, claims, damages, penalties, liabilities, and related
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent or any Secured Party is a party
thereto) imposed on, incurred by or asserted against the Agent or the Secured
Parties, or their respective Related Parties, in any way relating to or arising
out of this Security Agreement, to the extent the Grantor would be required to
do so pursuant to Section 9.03 of the Credit Agreement.

Section 7.19. Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Security Agreement.

Section 7.20. INTERCREDITOR AGREEMENT GOVERNS. REFERENCE IS MADE TO THE LIEN
SUBORDINATION AND INTERCREDITOR AGREEMENT, DATED AS OF MAY 28, 2010, AMONG BANK
OF AMERICA, N.A., AS ABL AGENT AS DEFINED IN THE INTERCREDITOR AGREEMENT, FOR
THE ABL SECURED PARTIES REFERRED TO THEREIN; THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., AS NOTEHOLDER COLLATERAL AGENT (AS DEFINED IN THE INTERCREDITOR
AGREEMENT); AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.; AMERICAN TIRE
DISTRIBUTORS, INC.; AM-PAC TIRE DIST. INC.; AND THE OTHER SUBSIDIARIES OF
AMERICAN TIRE DISTRIBUTORS, INC. NAMED THEREIN (AS AT ANY TIME AMENDED,
MODIFIED, RESTATED, OR SUPPLEMENTED, THE “INTERCREDITOR AGREEMENT”). EACH PERSON
THAT IS SECURED HEREUNDER, BY ACCEPTING THE BENEFITS OF THE SECURITY PROVIDED
HEREBY, (I) CONSENTS (OR IS DEEMED TO CONSENT), TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (II) AGREES (OR IS DEEMED TO AGREE)
THAT IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT, (III) AUTHORIZES (OR IS DEEMED TO AUTHORIZE) THE
AGENT ON BEHALF OF SUCH PERSON TO ENTER INTO, AND PERFORM UNDER, THE
INTERCREDITOR AGREEMENT AND (IV) ACKNOWLEDGES (OR IS DEEMED

 

- 25 -



--------------------------------------------------------------------------------

TO ACKNOWLEDGE) THAT A COPY OF THE INTERCREDITOR AGREEMENT WAS DELIVERED, OR
MADE AVAILABLE, TO SUCH PERSON. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, AND NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THIS
SECURITY AGREEMENT, THE LIENS CREATED HEREBY AND THE RIGHTS, REMEDIES, DUTIES
AND OBLIGATIONS PROVIDED FOR HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT PROVIDED THEREIN,
THE APPLICABLE SECURITY DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AGREEMENT).
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THIS
SECURITY AGREEMENT AND THE INTERCREDITOR AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL CONTROL.

Section 7.21. Delivery of Collateral. Notwithstanding anything herein to the
contrary, with respect to the Noteholder First Lien Collateral (as defined in
the Intercreditor Agreement), until the Noteholder Lien Obligations (as defined
in the Intercreditor Agreement) are terminated as set forth in the Intercreditor
Agreement, any obligation of the Company and any other Grantor hereunder or
under any other Security Document (as defined in the Intercreditor Agreement)
with respect to the delivery of any Noteholder First Lien Collateral (as defined
in the Intercreditor Agreement) shall be deemed to be satisfied if the Company
or such Grantor, as applicable, complies with the requirements of the similar
provision of the applicable Noteholder Lien Security Documents (as defined in
the Intercreditor Agreement). Until the Noteholder Lien Obligations (as defined
in the Intercreditor Agreement) are terminated as set forth in the Intercreditor
Agreement, the delivery of any Noteholder First Lien Collateral (as defined in
the Intercreditor Agreement) to the Noteholder Collateral Agent (as defined in
the Intercreditor Agreement) pursuant to the Noteholder Lien Security Documents
(as defined in the Intercreditor Agreement) shall satisfy any delivery
requirement hereunder or under any other Security Document.

Section 7.22. Mortgages. In the case of a conflict between this Security
Agreement and the Mortgages with respect to Collateral that is real property
(including Fixtures), the Mortgages shall govern. In all other conflicts between
this Security Agreement and the Mortgages, this Security Agreement shall govern.

ARTICLE VIII.

NOTICES

Section 8.1. Sending Notices. All notices, requests and demands pursuant hereto
shall be made in accordance with Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Grantor shall be given to it in care
of the Borrower Agent at the Borrower Agent’s address set forth in Section 9.01
of the Credit Agreement.

Section 8.2. Change in Address for Notices. Each of the Grantors, the Agent and
the Lenders may change the address or facsimile number for service of notice
upon it by a notice in writing to the other parties.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE IX.

THE AGENT

Bank of America, N.A. has been appointed Agent for the Lenders hereunder
pursuant to Article VIII of the Credit Agreement. It is expressly understood and
agreed by the parties to this Security Agreement that any authority conferred
upon the Agent hereunder is subject to the terms of the delegation of authority
made by the Lenders to the Agent pursuant to the Credit Agreement, and that the
Agent has agreed to act (and any successor Agent shall act) as such hereunder
only on the express conditions contained in such Article VIII. Any successor
Agent appointed pursuant to Article VIII of the Credit Agreement shall be
entitled to all the rights, interests and benefits of the Agent hereunder.

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Security
Agreement as of the date first above written.

 

GRANTORS: AMERICAN TIRE DISTRIBUTORS, INC. By:  

/s/ William E. Berry

Name:  

William E. Berry

Title:  

President & CEO

AM-PAC TIRE DIST. INC. By:  

/s/ William E. Berry

Name:  

William E. Berry

Title:  

President & CEO

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC. By:  

/s/ William E. Berry

Name:  

William E. Berry

Title:  

President & CEO

TIRE WHOLESALERS, INC. By:  

/s/ William E. Berry

Name:  

William E. Berry

Title:  

President & CEO

FIRESTONE OF DENHAM SPRINGS, INC., d/b/a Consolidated Tire and Oil

By:  

/s/ William E. Berry

Name:  

William E. Berry

Title:  

President & CEO

ATD ACQUISITION CO. IV By:  

/s/ William E. Berry

Name:  

William E. Berry

Title:  

President & CEO

[Signatures continue on following page.]

Second Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A., as Agent By:  

/s/ Seth Benefield

Name:  

Seth Benefield

Title:  

Senior Vice President

Second Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

Excluded Accounts

[To Come]



--------------------------------------------------------------------------------

EXHIBIT A

Type of Organization, Jurisdiction of Organization, Organizational
Identification

Number, Federal Employer Identification Number, Chief Executive Office,
Locations

I. The corporate name, jurisdiction of organization, organizational
identification number and federal employer identification number of each Grantor
is as follows:

 

Grantor

  

Jurisdiction of

Organization

  

Organizational

Identification Number

  

Federal Employer

Identification Number

American Tire Distributors, Inc.    Delaware       Am-Pac Tire Dist. Inc.   
California       American Tire Distributors Holdings, Inc.    Delaware      
Tire Wholesalers, Inc.    Washington       Firestone of Denham Springs, Inc.,
d/b/a Consolidated Tire and Oil    Louisiana       ATD Acquisition Co. IV   
Delaware      

II. Each Grantor’s mailing address and the location of its place of business (if
it has only one) or its chief executive office (if it has more than one place of
business), is as follows:

III. (a) Each location that is owned by a Grantor where Collateral is located as
of the date hereof (except for Inventory in transit) is as follows:

(b) Each location that is leased by a Grantor where Collateral is located as of
the date hereof (except for Inventory in transit) is as follows:

(c) Each location where Collateral is held in a public warehouse or is otherwise
held by a bailee or on consignment as of the date hereof (except for Inventory
in transit) is as follows:



--------------------------------------------------------------------------------

EXHIBIT B

Bailees, Warehousemen and Third Party Possessors of Collateral

The following bailees, warehouseman and other third parties are in possession or
control of Inventory of a Grantor (except for Inventory in transit):

 

Name and Address of Party

   Nature of
Relationship    Value of Inventory    Owner of Inventory         



--------------------------------------------------------------------------------

EXHIBIT C

Letter-of-Credit Rights and Chattel Paper



--------------------------------------------------------------------------------

EXHIBIT D

United States Federal Intellectual Property Registrations and Applications

 

I. Patents and Patent Applications:

 

Patent

  

Owner

  

Federal

Registration No.

     

 

II. Trademark Registrations and Applications

 

Trademark

  

Owner

  

Federal

Registration No.

     

 

III. Copyright Registrations

 

Copyright

  

Owner

  

Federal

Registration No.

     



--------------------------------------------------------------------------------

EXHIBIT E

Commercial Tort Claims



--------------------------------------------------------------------------------

EXHIBIT F

Pledged Collateral

 

Name of Issuer

  

Record Owner

  

Percentage of Total Issued and

Outstanding Equity Interests

           



--------------------------------------------------------------------------------

EXHIBIT G

UCC Filing Offices



--------------------------------------------------------------------------------

EXHIBIT H

Form of Perfection Certificate

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT I

Form of Collateral Access Agreement

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT J

Form of Joinder

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT K

Form of Short Form Intellectual Property Security Agreement

[See attached.]